DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. Claims 1-3, 6-7, 9-14 and 18-20 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 12/4/2020.  

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “112(b)” section on page 10, the amended claim language has successfully addressed some of the 112(b) rejections. However, the amended claim language has added additional 112(a) and 112(b) issues. Please see 112(a) and 112(b) section of the office action below. 
Grozev et al. (US 2010/0117320 A1).
The Applicant further argues in response to the rejection of claim 6 and 14, that Kallmeyer does not disclose the amended claim language of “… determine, based at least in part on the current pressure and the target ride height, a pressure set point for the pneumatic spring; determine, based at least in part on the pressure set point and a current ride height, a target pressure, the target pressure being different from the pressure set point …” in claim 6 and “determining, based at least in part on the pressure set point for each pneumatic spring and the target ride height at each wheel of the vehicle, a target pressure for each pneumatic spring, the target pressure being different from the pressure set point” in claim 14. However, as outlined in the 103 section below, Kallmeyer discloses determining a pressure set point based on actual pressure in the spring (current pressure), target ride height and a deviation from a target ride height. Based on this set point pressure a target pressure is determined. [0006, 0018-0019, 0024-0027]. The target pressure of a respective air spring is the pressure that the air spring is controlled to and is based off the pressure setpoints. Because the target pressure is the actual control pressure, it is different from the pressure setpoint. For example in paragraph [0025], while the pressure set point may be determined to be a certain value, the target pressure for regulation could be zero for a particular air spring because the actual air spring pressure is does not constitute the greatest deviation from the setpoint value. Please see 103 section below for more detail. However, with respect to claim 6 clarifying that the set point pressure is based on a current ride height, this argument is persuasive (as detailed above). Therefore, the rejection is withdrawn and a new rejection is made in view of newly found prior art reference Grozev et al. (US 2010/0117320 A1).

Drawings
The drawings dated 12/4/2020 are acceptable. 

Specification
The disclosure is objected to because of the following informalities:
With respect to the function in paragraph [0069]. The wording is unclear because it notes that the spring force is in the units of (N/m) but the pressure is in (N/m^2) and the area is presumably (m^2). . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “determine, based at least in part on a current first ride height associated with the first wheel, a current second ride height associated with the second wheel, the current first pressure, and the current second pressure, a target first ride height associated with the first wheel, a target second ride height associated with the second wheel, a first pressure set point for the first pneumatic spring and a second pressure set point for the second pneumatic spring”, the specification is silent as to the pressure set point being based on all of these criteria, for example the 
With respect to the limitations, “determine, based at least in part on a function determined using the first pressure set point and evaluated at the current first ride height, a first target pressure associated with the first pneumatic spring; Atty/Agent: Michael J. Didasdetermine, based at least in part on a function determined using the second pressure set point evaluated at the current second ride height, a second target pressure associated with the second pneumatic spring; and adjust pressure in the first pneumatic spring and the second pneumatic spring to approach the first target pressure and the second target pressure”, the specification is silent as to the functions described including the variables claimed. The specification describes a function for determining a target initial pressure, for example in paragraph [0073], but this appears to be based off a desired force and target spring displacement, not a “set point pressure”. Furthermore, the specification describes a function for determining a target pressure, for example in paragraph [0074], but it appears to be based off a “target initial pressure” not a “set point pressure”. The specification does not describe a function including all of the claimed variables. Therefore, the limitation lacks written description because the specification does not describe the subject matter in 
Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitations, “identify, based at least in part on the first pressure setpoint and, the target first ride height, a first spring curve associated with the first pneumatic spring; identify, based at least in part on the second pressure setpoint and the target second ride height, a second spring curve associated with the second pneumatic spring; and determine, based at least in part on the first spring curve and the second spring curve, the first target pressure and the second target pressure, respectively”, the specification is silent as to using a pressure setpoint to identify a spring curve that is used to determine the target pressures. The specification indicates using spring curves to determine target pressure, for example in paragraph [0075] and Fig. 7. However, no information is provided on which point, if any, is referencing a set point in this graph.  Therefore, the limitation lacks written description because the specification does not describe the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “determine, based at least in part on a current first ride height associated with the first wheel, a current second ride height associated with the second wheel, the current first pressure, and the current second pressure, a target first ride height associated with the first wheel, a target second ride height associated with the second wheel, a first pressure set point for the first pneumatic spring and a second pressure set point for the second pneumatic spring”, the wording is unclear and therefore indefinite because it is unclear whether all of the items listed prior to the first pressure set point and the second pressure set point are used in determining these set points. For example, is the current first pressure used to determine the second pressure set point? The limitation is interpreted so that the criteria listed as “first” are used to determine the “first pressure set point” and the criteria listed as “second” are used to determine the “second pressure set point”. Furthermore, the wording is unclear in light of the specification because the specification is silent as to using current ride heights to determine set point pressures. See 112(a) rejection. The limitation is interpreted so that 
	With respect to the limitation, “… the first pressure set point comprising a first desired pressure associated with the first pneumatic spring and the second pressure set point comprising a second desired pressure for the second wheel …”, the wording is unclear and therefore indefinite because it is unclear what is meant by a “desired pressure”, does this mean the suspension is controlled to this set point pressure first? Does it simply mean that it is a desired variable that is used to determine the target pressure? The limitation is interpreted so that a pressure variable used to determine a target pressure to control the suspension system to reads on it.
With respect to the limitations, “based at least in part on a function determined using the first pressure set point and evaluated at the current first ride height, a first target pressure associated with the first pneumatic spring; Atty/Agent: Michael J. Didasdetermine, based at least in part on a function determined using the second pressure set point evaluated at the current second ride height, a second target pressure associated with the second pneumatic spring”, the wording is unclear and therefore indefinite because it is unclear what it means for a function to be determined using the pressure set points and evaluated at a current first ride height. Does this mean that the particular mathematical function is selected based on the set points? Does it simply mean that both the set points and current ride heights are input into the mathematical function? Does it mean that the calculation is performed while the vehicle is at a current ride height? Furthermore, the wording is unclear and therefore indefinite because it is unclear whether the same mathematical “function” is used in determining the second target pressure or whether a second mathematical function is used. Furthermore, the wording is unclear in light of the specification because the specification is silent as to functions including the variables claimed. See 112(a) section. The limitation is interpreted so that determining a target pressure while at a current ride height based on a deviation from a set point pressure reads on it. 
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “identify, based at least in part on the first pressure setpoint and, the target first ride height, a first spring curve associated with the first pneumatic spring; identify, based at least in part on the second pressure setpoint and the target second ride height, a second spring curve associated with the second pneumatic spring; and determine, based at least in part on the first spring curve and the second spring curve, the first target pressure and the second target pressure, respectively”, the wording is unclear in light of the specification and therefore indefinite because it is unclear how a pressure set point is used to determine a spring curve for the determination of target pressure. Is the spring curve a graph that is accessed? Is it a curvature characteristic of the spring? The specification does not provide any information on using a pressure set point to determine a spring curve for determining target pressure. See 112(a) rejection. The limitation is interpreted so that determining a target pressure based on setpoint pressures, target ride heights and spring curves that define the pressure characteristics of a spring reads on it.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “determining, based at least in part on the map data, one or more of the target ride height or the set point pressure”, the wording is unclear and therefore indefinite because it is unclear whether the “set point pressure” is referring to the pressure set point of the independent claims or a different value. The claim is interpreted to be referencing the same value. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallmeyer et al. (DE 102010032046 A1).

As per Claim 14, Kallmeyer et al. discloses a method for controlling a vehicle ride height, the method comprising: 
determining a load on a pneumatic spring at each wheel of a vehicle ([0017] Pressure of air springs is determined); 
determining a target ride height at each wheel of the vehicle ([0018] Spring travel for each individual spring can be set based on an input vehicle standing height);
determining, based at least in part on the load on the pneumatic spring at each wheel of the vehicle and the target ride height at each wheel of the vehicle, a pressure set point for each pneumatic spring ([0006, 0018-0019, 0024, 0027]; Setpoint pressure for each spring includes a center-of-gravity dependent setpoint component, based on actual pressure and air spring travel (load) and a level-dependent setpoint component based on a target spring height value from the input vehicle standing height (current ride height and target ride height));
([0006, 0018-0019, 0024-0027]; Setpoint pressure for each spring includes a center-of-gravity dependent setpoint component, based on actual pressure and air spring travel (current pressure) and a level-dependent setpoint component based on a target spring height value from the input vehicle standing height (target ride height). The target pressure of a respective air spring is the pressure that the air spring is controlled to and is based off the pressure setpoints. Because the target pressure is the actual control pressure, it is different from the pressure setpoint. For example in paragraph [0025], while the pressure set point may be determined to be a certain value, the target pressure for regulation could be zero for a particular air spring because the actual air spring pressure is does not constitute the greatest deviation from the setpoint value));Lee& H ayes54Attorney Docket No.: Z019-2446USand 
adjusting pressure in each pneumatic spring to approach the target pressure for each pneumatic spring as a current ride height associated with each wheel of the vehicle approaches the target ride height at each wheel of the vehicle ([0011, 0019, 0025-0026] Pressure regulation is performed to bring the actual pressure in each air spring to the target pressure to meet the load and level control).

As per Claim 15, Kallmeyer et al. discloses the method of claim 14, wherein determining the load on the pneumatic spring at each wheel of the vehicle comprises receiving a pressure signal from a pressure sensor in communication with each of the pneumatic springs ([0017] Pressure of air springs is determined).

As per Claim 16, Kallmeyer et al. discloses the method of claim 14, further comprising determining a location indicative of a center of gravity of the vehicle, wherein determining the pressure set point for each of the pneumatic springs comprises determining the pressure set point based at least ([0006, 0018-0022]; Fig. 2 Center of gravity position is determined as represented by represented by Sl, Sr, Lv, Lh and setpoint includes a center-of-gravity dependent setpoint component, based on actual pressure (current pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1).

As per Claim 1, Kallmeyer et al. discloses a vehicle comprising: 
a chassis ([0017]; Fig. 2 Vehicle chassis); 
a first wheel ([0017]; Fig. 2 Vehicle wheel VL);
 a first pneumatic spring coupled to the first wheel and the chassis ([0017]; Fig. 2 Air spring 1); 
a second wheel ([0017]; Fig. 2 Vehicle wheel VR); 
a second pneumatic spring coupled to the second wheel and the chassis ([0017]; Fig. 2 Air spring 2); 
a pneumatic system in flow communication with the first pneumatic spring and the second pneumatic spring ([0017, 0026]; Fig. 2 Control device 8 controls pressure supply device 5 including pressure generator 6 and pressure accumulator 7); and 

determine a current first pressure associated with the first pneumatic spring and a current second pressure associated with the second pneumatic spring ([0017] Pressure of air spring 1 (current first pressure) and pressure of air spring 2 (current second pressure) is determined); 
determine, based at least in part on a current first deviation from the target ride height associated with the first wheel, a current second deviation from the target ride height associated with the second wheel, the current first pressure, and the current second pressure, a target first ride height associated with the first wheel, a target second ride height associated with the second wheel, a first pressure set point for the first pneumatic spring and a second pressure set point for the second pneumatic spring, the first pressure set point comprising a first desired pressure associated with the first pneumatic spring and the second pressure set point comprising a second desired pressure for the second wheel ([0006, 0018-0019, 0024, 0027]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure and air spring travel (current pressure) and a level-dependent setpoint component based on a difference in a target spring height value from the input vehicle standing height, based on target ride height (current ride height and target ride height));

While Kallmeyer et al. discloses the limitations above including determining a pressure set point based on all the listed factors, including a deviation from the target ride height, Kallmeyer et al. does not explicitly disclose that this deviation is determined based on a current ride height. 

Grozev et al. teaches: that deviation from the target ride height can be determined based on a current ride height ([0059] Difference from desired ride height is determined based on current measured ride height using ride height sensors 121)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to use the technique of determining a deviation from a target ride height based on the current ride height as detailed in Grozev et al. with the motivation being to store ride heights in the memory and determine when an air spring fails due to a leakage and isolate the other air springs. 

Furthermore, Kallmeyer et al. discloses
determine, based at least in part on a function determined using the first pressure set point and evaluated at the current first ride height, a first target pressure associated with the first pneumatic spring ([0024-0025] Determine pressure to regulate the air spring to, which is the target pressure, based on spring pressure with greatest deviation from pressure setpoint (function). Setpoint is evaluated while the vehicle is at a current ride height);   
Atty/Agent: Michael J. Didasdetermine, based at least in part on a function determined using the second pressure setpoint evaluated at the current second ride height, a second target pressure associated with the second pneumatic spring ([0024-0025] Determine pressure to regulate the air spring to, target pressure, based on spring pressure with greatest deviation from pressure setpoint (function). Setpoint is evaluated while the vehicle is at a current ride height); and 
adjust pressure in the first pneumatic spring and the second pneumatic spring to approach the first target pressure and the second target pressure ([0025-0026] Pressure is regulated to approach target pressures).

As per Claim 4, Kallmeyer et al. discloses the vehicle of claim 1, wherein one or more of (1) the first target pressure differs from the first pressure set point or (2) the second target pressure differs from the second pressure set point ([0019, 0025]; The target pressure of a respective air spring is the pressure that the air spring is controlled to and is based off the pressure setpoints. Because the target pressure is the actual control pressure, it is different from the pressure setpoint. For example in paragraph [0025], while the pressure set point may be determined to be a certain value, the target pressure for regulation could be zero for a particular air spring because the actual air spring pressure is does not constitute the greatest deviation from the setpoint value).

As per Claim 6, Kallmeyer et al. discloses a suspension control system comprising one or more processors configured to: 
determine a current pressure associated with a pneumatic spring  ([0017] Pressure of air springs is determined); 
determine a target ride height associated with a dimension of the pneumatic spring ([0018] Spring travel for each individual spring can be set based on an input vehicle standing height); 
determine, based at least in part on the current pressure and the target ride height, a pressure set point for the pneumatic spring ([0006, 0018-0019]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure (current pressure) and a level-dependent setpoint component based on input vehicle standing height (target ride height)); 
determine, based at least in part on the pressure set point and a current deviation from the target ride height, a target pressure, the target pressure being different from the pressure set point ([0006, 0018-0019, 0024-0027]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure and air spring travel (current pressure) and a level-dependent setpoint component based on a difference in a target spring height value from the input vehicle standing height, based on target ride height (current ride height and target ride height). The target pressure of a respective air spring is the pressure that the air spring is controlled to and is based off the pressure setpoints. Because the target pressure is the actual control pressure, it is different from the pressure setpoint. For example in paragraph [0025], while the pressure set point may be determined to be a certain value, the target pressure for regulation could be zero for a particular air spring because the actual air spring pressure is does not constitute the greatest deviation from the setpoint value));

While Kallmeyer et al. discloses the limitations above including determining a pressure set point based on all the listed factors, including a deviation from the target ride height, Kallmeyer et al. does not explicitly disclose that this deviation is determined based on a current ride height. 

However, Grozev et al. teaches: that deviation from the target ride height can be determined based on a current ride height ([0059] Difference from desired ride height is determined based on current measured ride height using ride height sensors 121)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to use the technique of determining a deviation from a target ride height based on the current ride height as detailed in Grozev et al. with the motivation being to store ride heights in the memory and determine when an air spring fails due to a leakage and isolate the other air springs. 

Furthermore, Kallmeyer et al. discloses: 
adjust pressure in the pneumatic spring to approach the target pressure  ([0019, 0025-0026] Pressure is regulated to approach target pressures), 
wherein adjusting the pressure in the pneumatic spring causes the current ride height to approach the target ride height ([0011, 0018-0019] Level is controlled to reach input standing height).

As per Claim 7, Kallmeyer et al. discloses the system of claim 6, wherein the one or more processors are configured to: 
determine a location indicative of a center of gravity of a vehicle (Fig. 2); and 
determine, based in part on the location indicative of the center of gravity of the vehicle, the pressure set point ([0006, 0020]; Fig. 2 Pressure setpoint for air spring is a function of the center of gravity position represented by Sl, Sr, Lv, Lh)..

As per Claim 11, Kallmeyer et al. discloses the system of claim 6, wherein the one or more processors are configured to: 
determine, based at least in part on the current pressure, a current load distribution of a vehicle ([0020-0023] Determine center of gravity (load distribution)); 
determine a target load distribution of the vehicle that differs from the current load distribution of the vehicle ([0023] Center of gravity setpoint pressure component is calculated) Lee&Hayes'57Attorney Docket No.: Z019-2446US; and 
determine, based in part on the target load distribution, at least one of the pressure set point or the target ride height ([0006, 0018-0019, 0030] Target pressure is based on setpoint pressure including center-of-gravity dependent setpoint component), and 
([0003-00011, 0018-0019, 0025-0026] Pressure is regulated to cause the load distribution to reach ideal distribution determined by the setpoint).

As per Claim 12, Kallmeyer et al. discloses the system of claim 6, wherein the one or more processors are configured to: 
determine a change in a current ride height associated with a dimension of the pneumatic spring ([0006, 0018]; Fig. 2 Spring travel detection device 11, measures spring travel); and 
determine, based in part on the change in the current ride height, the target ride height ([0018-0019] Automatic leveling is performed. Therefore, target ride height is based on change in current ride height).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1) in further view of Mettrick et al. (US 2018/0304717 A1).

As per Claim 2, Kallmeyer et al. discloses the vehicle of claim 1, wherein the suspension control system is configured to: determining first and second target pressure based on the first and second pressure setpoints and target ride heights, respectively ([0006, 0018-0019, 0024-0027]; Target pressure for each spring is based on setpoint pressure which is based on target ride height). 

While Kallmeyer et al. discloses determining a target pressure based on the pressure setpoints and ride heights, Kallmeyer et al. does not disclose: that this is performed by: 

identify, based at least in part on the second pressure setpoint and the target second ride height, a second spring curve associated with the second pneumatic spring; and 
determine, based at least in part on the first spring curve and the second spring curve, the first target pressure and the second target pressure, respectively

However, Mettrick et al. teaches:  
identify, based at least in part on the first pressure setpoint and, the target first ride height, a first spring curve associated with the first pneumatic spring ([0006, 0042, 0054-0057, 0073-0074]; Fig. 1 - Fig. 2 Base spring total length v. spring pressure curve is selected to control pressure to maintain ride height based on base spring pressure calculated from the target force (pressure setpoint) and is selected based on a comparison of the target total spring length, based on ride height (target ride height) and the actual total spring length. This step is performed for each of the air springs 60 (first)); 
identify, based at least in part on the second pressure setpoint and the target second ride height, a second spring curve associated with the second pneumatic spring  ([0006, 0042, 0054-0057, 0073-0074]; Fig. 1 - Fig. 2 Base spring total length v. spring pressure curve is selected to control pressure to maintain ride height based on base spring pressure calculated from the target force (pressure setpoint) and is selected based on a comparison of the target total spring length, based on ride height (target ride height) and the actual total spring length. This step is performed for each of the air springs 60 (second)); and 
determine, based at least in part on the first spring curve and the second spring curve, the first target pressure and the second target pressure, respectively ([0052, 0057, 0059-0060] Pressure is regulated for each air spring using the spring pressure curve (target pressures))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations as detailed in Mettrick et al. with the motivation being to improve rider comfort as detailed in Mettrick et al. [0001-0002]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1) in further view of Wager (US 2019/0359025 A1)

As per Claim 3, Kallmeyer et al. discloses the vehicle of claim 1, wherein the suspension control system is configured to cease adjusting pressure in the first pneumatic spring and the second pneumatic spring in response to the first current pressure and the second current pressure reaching the first target pressure and the second target pressure, respectively ([0019, 0025-0026] For each spring, actual pressure in air spring is adjusted to the target pressures).

While Kallmeyer et al. discloses the above limitations including controlling pressure to reach the target pressure Kallmeyer et al. does not disclose: cease adjusting pressure in response to the current pressure reaching a threshold pressure associated with the target pressure. 

However, Wager teaches: cease adjusting pressure in response to the current pressure reaching a threshold pressure associated with the target pressure ([0010, 0053-0055] Adjust pressure until the pressure falls within a threshold of a balance pressure).

Kallmeyer et al. to include the above limitations as detailed in Wager with the motivation being to provide the ability to respond to and handle difficult obstacles and driving conditions by a no-road vehicle as detailed in Wager [0010, 0053]. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1) in further view of Zhongxing et al. (Non-Patent Literature, “Analysis on Mechanical Characteristics of Diaphragm Air Spring for Semi-active Suspension”)

As per Claim 5, Kallmeyer et al.  discloses the vehicle of claim 1, wherein the suspension control system is configured to determine the first pressure set point for the first pneumatic spring and the second pressure set point for the second pneumatic spring, based on pressure in the first pneumatic spring and a dimension related to ride height associated with the first pneumatic spring, and pressure in the second pneumatic spring and a dimension associated with the second pneumatic spring ([0006, 0018-0019, 0023]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure (current pressure) and with respect to the vehicle level (dimenstion associated with spring)).

While Kallmeyer et al. discloses the above limitations including determining the first and second pressure setpoints based on the factors above, including pressure in the pneumatic spring, Kallmeyer et al. does not disclose that this is determined using first spring curve associated with the first pneumatic spring and a second spring curve associated with the second pneumatic spring, respectively, the first spring curve correlating pressure in the first pneumatic spring and a dimension related to ride height 

However, Zhongxing et al. teaches: that the pressure at pneumatic springs are determined using a spring curve, the spring curve correlating pressure in the pneumatic spring and a dimension related to ride height associated with the pneumatic spring (p. 4782, ¶12, p. 4783 ¶4-5 and p. 4784, Fig. 4 and Fig. 10 Relationship between reaction pressure, displacement and initial internal spring pressure can be used to determine reaction pressure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations, as detailed in Zhongxing Li et al., with the motivation being to effectively determine the load capacity of the air spring as detailed in Zhonxing Li et al. (Abstract)

As per Claim 13, Kallmeyer et al. discloses the system of claim 6, wherein the one or more processors are configured to determine the target pressure based on pressure in the pneumatic spring and a dimension of the pneumatic spring ([0006, 0018-0019, 0023-0026]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure (current pressure) and with respect to the vehicle level (dimension associated with spring). Target pressure is based on setpoint pressure).

While Kallmeyer et al. discloses the above limitations including determining the target pressure based on the factors above, including pressure in the pneumatic spring, Kallmeyer et al. does not disclose that this is determined using spring curve of the pneumatic spring, the spring curve correlating pressure in the pneumatic spring and a dimension of the pneumatic spring.

However, Zhongxing et al. teaches: that the pressure at pneumatic springs are determined using a spring curve, the spring curve correlating pressure in the pneumatic spring and a dimension related to ride height associated with the pneumatic spring (p. 4782, ¶12, p. 4783 ¶4-5 and p. 4784, Fig. 4 and Fig. 10 Relationship between reaction pressure, displacement and internal spring pressure is determined)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations, as detailed in Zhongxing Li et al., with the motivation being to effectively determine the load capacity of the air spring as detailed in Zhonxing Li et al. (Abstract)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1) in further view of Ivanova et al. (DE 102015002249 A1).

As per Claim 8, Kallmeyer et al. discloses the system of claim 7, 

Kallmeyer et al. does not disclose: 
wherein the one or more processors are configured to receive a signal indicative of one or more of a roll or a pitch of the vehicle and determine the location indicative of the center of gravity based at least in part on the signal indicative of the one or more of the roll or pitch of the vehicle.

However, Ivanova et al. teaches: 
([0005, 0007-0008]; Fig. 1 Roll speed is used to determine center of gravity, including offset).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations, as detailed in Ivanova et al., with the motivation being to provide vehicle stabilization and increase safety as detailed in Ivanova et al. ([0005]). 

As per Claim 9, Kallmeyer et al. discloses the system of claim 8, 

Kallemeyer et al. does not disclose: 
further comprising one or more of an accelerometer or an inertial measurement unit, and wherein the suspension control system is configured to receive a signal from one or more of the accelerometer or the inertial measurement unit and determine the one or more of the roll or pitch of the vehicle.

However, Ivanova et al. teaches: 
further comprising one or more of an accelerometer or an inertial measurement unit, and wherein the suspension control system is configured to receive a signal from one or more of the accelerometer or the inertial measurement unit and determine the one or more of the roll or pitch of the vehicle ([0005] Roll is based on measurements from inertial sensors).

Kallmeyer et al. to include the above limitations, as detailed in Ivanova et al., with the motivation being to provide vehicle stabilization and increase safety as detailed in Ivanova et al. ([0005]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Grozev et al. (US 2010/0117320 A1) in further view of Myggen et al. (US 2014/0095023 A1)

As per Claim 10, Kallmeyer et al. discloses the system of claim 6, wherein the one or more processors are configured to: 

Kallmeyer et al. does not disclose:
receive map data associated with a current location of a vehicle; and 
determine, based at least in part on the map data, one or more of the target ride height or the  target pressure.

However, Myggen et al. teaches: 
receive map data associated with a current location of a vehicle ([0036-0038]; Fig. 3 Steps 301-307 User inputs coordinates on a map associated with a location for a ride height adjustment); and 
determine, based at least in part on the map data, one or more of the target ride height or the target pressure ([0039]; Fig. 3 Steps 309-311 Vehicle ride height is adjusted based on inputted locations).

Kallmeyer et al. to include the above limitations as detailed in Myggen et al., with the motivation being to allow ride height to be easily adjusted based on driver preferences and increase the driver’s convenience as detailed in Myggen et al. [0005]. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Ivanova et al. (DE 102015002249 A1)

As per Claim 17, Kallmeyer et al. discloses the method of claim 16, wherein determining the location indicative of the center of gravity of the vehicle comprises: Serial No.: 16/140,002-7- Atty Docket No.: Z019-2446USLee & H ayes Atty/Agent: Michael J. Didas
determining the location indicative of the center of gravity of the vehicle based at least in part on the one or more of the load on the pneumatic spring at each wheel of the vehicle, the pitch of the vehicle, or the roll of the vehicle ([0020-0022]; Fig. 2, Center of gravity and location of center of gravity is based on pressure of air spring).

Kallemeyer et al. does not disclose: determining one or more of a pitch of the vehicle or a roll of the vehicle  

However, Ivanova et al. teaches: determining one or more of a pitch of the vehicle or a roll of the vehicle ([0005, 0007-0008] Roll speed is determined)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations, as detailed in Ivanova et al., with the motivation being to provide vehicle stabilization and increase safety as detailed in Ivanova et al. ([0005]). 

As per Claim 18, Kallmeyer et al. discloses the method of claim 17, wherein determining one or more of the pitch of the vehicle or the roll of the vehicle comprises:

Kallmeyer et al. does not disclose: 
wherein determining one or more of the pitch of the vehicle or the roll of the vehicle comprises: 
receiving a signal from one or more of an accelerometer or an inertial measurement unit; and 
determining the one or more of the pitch of the vehicle or the roll of the vehicle based at least in part on the signal received from the one or more of an accelerometer or an inertial measurement unit.

However, Ivanova et al. teaches: 
wherein determining one or more of the pitch of the vehicle or the roll of the vehicle comprises: 
receiving a signal from one or more of an accelerometer or an inertial measurement unit  ([0005] Roll is based on measurements from inertial sensors); and 
determining the one or more of the pitch of the vehicle or the roll of the vehicle based at least in part on the signal received from the one or more of an accelerometer or an inertial measurement unit ([0005] Roll is based on measurements from inertial sensors).
The motivation to combine Kallmeyer et al. and Ivanova et al. is provided in rejection to claim 17. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Zhongxing et al. (Non-Patent Literature, “Analysis on Mechanical Characteristics of Diaphragm Air Spring for Semi-active Suspension”).

As per Claim 19, Kallmeyer et al. discloses the method of claim 14, wherein determining the target pressure for each pneumatic spring comprises determining the target pressure based on pressure in the pneumatic spring and a dimension of the pneumatic spring ([0006, 0018-0019, 0023-0026]; Setpoint pressure for each spring (first and second) includes a center-of-gravity dependent setpoint component, based on actual pressure (current pressure) and with respect to the vehicle level (dimension associated with spring). Target pressure is based on setpoint pressure).

While Kallmeyer et al. discloses the above limitations including determining the target pressure based on the factors above, including pressure in the pneumatic spring, Kallmeyer et al. does not disclose that this is determined using spring curve of the pneumatic spring, the spring curve correlating pressure in the pneumatic spring and a dimension of the pneumatic spring.

However, Zhongxing et al. teaches: that the pressure at pneumatic springs are determined using a spring curve, the spring curve correlating pressure in the pneumatic spring and a dimension related to ride height associated with the pneumatic spring (p. 4782, ¶12, p. 4783 ¶4-5 and p. 4784, Fig. 4 and Fig. 10 Relationship between reaction pressure, displacement and internal spring pressure is determined)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations, as detailed in Zhongxing Li et al., with the motivation being to effectively determine the load capacity of the air spring as detailed in Zhonxing Li et al. (Abstract)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmeyer et al. (DE 102010032046 A1) in view of Myggen et al. (US 2014/0095023 A1)

As per Claim 20, Kallmeyer et al. discloses the method of claim 14, further comprising; 

Kallmeyer et al. does not disclose:
receiving map data associated with a current location of the vehicle; and 
determining, based at least in part on the map data, one or more of the target ride height or the set point pressure.

However, Myggen et al. teaches:
receiving map data associated with a current location of the vehicle ([0036-0038]; Fig. 3 Steps 301-307 User inputs coordinates on a map associated with a location for a ride height adjustment); and 
determining, based at least in part on the map data, one or more of the target ride heighs or set point pressure ([0039]; Fig. 3 Steps 309-311 Vehicle ride height is adjusted based on inputted locations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kallmeyer et al. to include the above limitations as detailed in Myggen et al., with the motivation being to allow ride height to be easily adjusted based on driver preferences and increase the driver’s convenience as detailed in Myggen et al. [0005]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                                                                                           
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619